 

   

© ay
;

nae
eemeneencae

jy sane t

er CUNY Case 1:19-cv08125-GBD Document 10 Filed 02/12/20 Page 1ofi

eat oe as wT q
poe «AES i

 
 
  

February 12, 2020

 

Via ECF

Honorable George B. Daniels FEB 1

United States District Judge 4 2029
United States Courthouse

500 Pearl Street, Courtroom 11A
New York, New York 10007

RE: Altaune Brown v, Lenny Accounting Services, Inc. et al
Docket: 1:19-cv-08125-GBD

 

Dear Judge Daniels,

Plaintiff respectfully requests an adjournment of the initial conference in the above
referenced matter currently scheduled for February 19, 2020.

As of today, Defendants have not contacted Plaintiff, appeared, answered or otherwise
moved despite Plaintiff sending letter and copies of the Complaint directly to Defendants’ place
of business. Therefore, Plaintiff requests thirty (30) days to make additional attempts to contact
Defendants. If Defendants do not appear, answer or otherwise move, Plaintiff will move for
default. This is the second request of its kind.

We thank you and the Court for its time and consideration on this matter.

Respectfully Submitted,

The Marks Law Firm, P.C.

xo a
map igen hr

By:

 

Bradly G. Marks

 

175 Varick Street, 3"4 FL, New York, New York 10014
T: (646) 770 - 3775, F: (646) 867 - 2639, brad@markslawpc.com
www.markslawpc.com

 
